This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0386

                                     Kristin Buege,
                                        Relator,

                                           vs.

                                   County of Houston,
                                      Respondent,

                                   City of Caledonia,
                                      Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                Filed September 8, 2014
                                       Affirmed
                                  Cleary, Chief Judge

                 Department of Employment and Economic Development
                                 File No. 127628347


Kristin Buege, Caledonia, Minnesota (pro se relator)

County of Houston, Caledonia, Minnesota (respondent)

City of Caledonia, Caledonia, Minnesota (respondent)

Lee B. Nelson, Munazza Humayun, Department of Employment and Economic
Development, St. Paul, Minnesota (for respondent Department)


         Considered and decided by Cleary, Chief Judge; Halbrooks, Judge; and Hooten,

Judge.
                        UNPUBLISHED OPINION

CLEARY, Chief Judge

       Relator appeals an unemployment-law judge (ULJ) decision that she was overpaid

unemployment benefits because she improperly reported her earnings. On certiorari

appeal, relator argues that the ULJ erred by failing to consider that she reported her

earnings in good faith and by miscalculating her earnings. We affirm.

                                         FACTS

       Relator Kristin Buege works for respondent City of Caledonia as an emergency

medical technician (EMT). She is a casual employee and is paid different hourly rates for

working “on call” and “on standby.” On-call hours involve performance of EMT duties,

whereas standby hours involve being available to take calls. Relator also gets paid to

attend meetings, for clerical work, and for work as a trainer. Along with working for the

city, relator also works for respondent County of Houston as a jailer and dispatcher.

       In April 2013, relator established an unemployment-benefit account with a weekly

benefit amount of $393. She made weekly payment requests from April 14, 2013,

through September 28, 2013. The benefits-request form upon which relator entered her

earnings directed that she enter “active duty earnings” and “on call earnings” from

“volunteer Firefighting or volunteer Ambulance Service income” separately. Relator

included the wages she received from the city for on-call hours, meeting attendance, and

training, and the wages she received from the county for working as a jailer and

dispatcher, as “active duty earnings.” The only wages she reported as “on call earnings”




                                             2
were the wages she received from the city for standby hours. Only relator’s “on call

earnings” were deducted from her weekly unemployment benefits.

       A determination-of-ineligibility letter was issued to relator on November 12, 2013,

stating that a review of relator’s reported earnings indicated an overpayment of $1,759 in

unemployment benefits.      Relator appealed the ineligibility determination, and an

evidentiary hearing was conducted. The city and county submitted timesheets for the

relevant period. At the hearing, relator disagreed with some of the weekly wages that the

city and county reported. Relator submitted her own timesheets and paystubs after the

hearing.

       On December 27, 2013, the ULJ issued a decision finding that relator had been

overpaid $998 in unemployment benefits. The ULJ determined that, under Minn. Stat.

§ 268.085, subd. 5(c) (2012), relator improperly reported earnings from her positions

with the county and city as nondeductible earnings. Relator requested reconsideration,

and the ULJ affirmed her decision. This certiorari appeal followed.

                                     DECISION

       On certiorari appeal, this court reviews a ULJ’s decision to determine whether it is

“(1) in violation of constitutional provisions; (2) in excess of the statutory authority or

jurisdiction of the department; (3) made upon unlawful procedure; (4) affected by other

error of law; (5) unsupported by substantial evidence in view of the entire record as

submitted; or (6) arbitrary or capricious.” Minn. Stat. § 268.105, subd. 7(d) (2012). We

view a ULJ’s factual findings in the light most favorable to the decision, giving deference

to the ULJ’s credibility determinations. Peterson v. Nw. Airlines Inc., 753 N.W.2d 771,


                                            3
774 (Minn. App. 2008), review denied (Minn. Oct. 1, 2008). Factual findings will not be

disturbed “when the evidence substantially sustains them.” Id. Questions of statutory

construction are reviewed de novo. Houston v. Int’l Data Transfer Corp., 645 N.W.2d

144, 149 (Minn. 2002). But, we “will defer to an agency’s interpretation of its own

statutes unless such interpretation is in conflict with the express purpose of the statute and

the legislature’s intent.” Carlson v. Augsburg Coll., 604 N.W.2d 392, 394 (Minn. App.

2000).

         Minn. Stat. § 268.085, subd. 5(a) (2012) states that if an unemployment-insurance

applicant “has earnings . . . with respect to any week, from employment . . . equal to or in

excess of the applicant’s weekly unemployment benefit amount, the applicant is

ineligible for unemployment benefits for that week.” Additionally, for weeks prior to

July 1, 2013, “[i]f the applicant has earnings, with respect to any week, that is less than

the applicant’s weekly unemployment benefit amount, . . . 55 percent of the earnings are

deducted from the weekly unemployment benefit amount.” Minn. Stat. § 268.085, subd.

5(b) (2010). Fifty percent of earnings are deducted for weeks after July 1, 2013. Id.,

subd. 5(b) (2012).     However, “[n]o deduction is made from an applicant’s weekly

unemployment benefits amount for earnings . . . from direct service as a volunteer

firefighter or volunteer ambulance service personnel.” Id., subd. 5(c). The exception for

earnings from direct service as a volunteer firefighter or ambulance personnel does not

apply to pay received for “standby” or “on-call” hours. Id. An applicant who receives

unemployment benefits that the applicant was not entitled to must repay the overpaid

unemployment benefits. Minn. Stat. § 268.18, subd. 1(a) (2012).


                                              4
       Relator argues that the ULJ erred by failing to consider that she reported her

earnings in good faith and in reliance on instructions given to her by a ULJ who presided

over a prior unemployment-insurance matter in 2010. However, relator does not cite any

authority supporting the applicability of a good-faith defense to repayment of overpaid

unemployment benefits.      Section 268.18, subdivision 1(a), mandates repayment of

improperly claimed unemployment benefits without any requirement that the applicant

possessed fraudulent intent. A separate subdivision addresses overpayment due to fraud,

and penalties are assessed for fraudulent conduct. Id., subd. 2(a) (2012). Additionally,

relator did not present any evidence of her communications with the prior ULJ. The ULJ

did not err by failing to find that relator has a good-faith defense preventing recovery of

overpaid unemployment benefits.

       Relator asserts that the ULJ erred by miscalculating her earnings. She provides a

summary she prepared, in which she lists the hours she maintains that she worked for the

city and county. Respondent Department of Employment and Economic Development

asserts that the ULJ “correctly concluded that [relator’s] earnings from work as a jailer

and dispatcher [with the county], as well as her earnings from clerical work, meetings,

and classroom teaching for [the city], were deductible earnings.”

       The ULJ determined that all of relator’s earnings from the county as a jailer and

dispatcher were not earnings for direct service as volunteer ambulance service personnel

under section 268.085, subdivision 5(c), and were incorrectly reported as nondeductible

earnings.   Relator does not present any legal argument that this is an incorrect

interpretation of the statute. Her positions as dispatcher and jailer do not fall within the


                                             5
plain meaning of “direct service as a volunteer firefighter or volunteer ambulance service

personnel,” and the ULJ did not err in concluding that her earnings from such work were

incorrectly reported.1

       With respect to relator’s earnings from the city, the ULJ did not clearly delineate

which earnings should have been reported as deductible standby earnings and which

earnings were nondeductible earnings from direct service as a volunteer firefighter or

volunteer ambulance service personnel. However, based on a comparison of the ULJ’s

findings of the weekly “standby pay” relator received from the city with the timesheets

relator submitted after the hearing, it is apparent that the ULJ found that relator’s

earnings from her time on standby, meeting attendance, clerical work, and time as a

trainer were deductible earnings.     Consequently, the ULJ determined that relator’s

earnings from on-call time—the time she spent performing EMT duties—were

nondeductible earnings.

       The ULJ did not err by calculating relator’s deductible earnings. Under the plain

language of section 268.085, subdivision 5(c), relator is not performing direct service as a

volunteer firefighter or volunteer ambulance service personnel when she performs

clerical work, attends meetings, works as a trainer, or is on standby. Section 268.085,

subdivision 5(c), clearly differentiates between two categories of work: (1) earnings from


1
  The ULJ’s findings reflect that the ULJ found relator’s testimony credible as to the
small discrepancies between the information the county submitted for her earnings and
her own records. Although relator takes issue with the accuracy of some of the
documents in the record, it does not appear that the ULJ relied on any of these
documents, but instead relied on the timesheets and paystubs she provided and her
testimony.

                                             6
direct service as a firefighter or ambulance service personnel, and (2) time spent on

standby as a firefighter or ambulance service personnel. Relator’s earnings from work

performed as part of her EMT duties clearly falls within the first category, and these

earnings were not deductible from her unemployment benefits. The rest of relator’s

earnings fall within the second category, and were deductible from her unemployment

benefits.   Because the ULJ correctly determined which of relator’s earnings were

deductible, the ULJ did not err by concluding that relator incorrectly reported her

earnings, resulting in an overpayment of unemployment benefits.

       Affirmed.




                                          7